FILED
                             NOT FOR PUBLICATION                             SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EMILIANO LOPEZ,                                  No. 11-17356

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00107-LJO-
                                                 GBC
  v.

JAMES A. YATES, Warden; et al.,                  MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Emiliano Lopez, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of his

right to access the courts. We have jurisdiction under 28 U.S.C. § 1291. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000). We vacate and remand.

      The district court dismissed Lopez’s access to courts claim because he failed

to allege that defendants actions or inactions prevented him from pursuing a

challenge to his sentence or conditions of confinement. However, the district court

did not have the benefit of our recent decision in Silva v. Di Vittorio, 658 F.3d

1090, 1102-04 (9th Cir. 2011), in which we explained that prisoners have access to

court rights to litigate without active interference claims that have a reasonable

basis in law or fact. As the district court noted, Lopez alleged an access to court

claim based on defendants’ alleged interference with his ability to litigate in family

court. Furthermore, Lopez clarified in his objections to the Findings and

Recommendation that his “interference” access to court claim is his sole claim.

Accordingly, we vacate and remand for further proceedings.

      Lopez shall bear his own costs on appeal.

      VACATED and REMANDED.




                                           2                                    11-17356